Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 27, 2008                                                                                            Clifford W. Taylor,
                                                                                                                  Chief Justice

  131958-131960                                                                                         Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  TINA LUPI SMITH, Successor                                                                            Robert P. Young, Jr.
  Personal Representative of the                                                                        Stephen J. Markman,
                                                                                                                       Justices
  Estate of Barbara Lupi,

                Plaintiff-Appellee, 

  v       	                                                          SC: 131958-131960
                                                                     COA: 266635, 266636, 266701
                                                                     Washtenaw CC: 02-000013-NM
  TRINITY HEALTH-MICHIGAN,                                                         05-000143-NH
  d/b/a ST. JOSEPH MERCY
  HOSPITAL,
               Defendant-Appellant,
  and
  THOMAS O'KEEFE, M.D., 

           Defendant.


  _________________________________________/

         By order of November 29, 2007, the application for leave to appeal the July 18,
  2006 judgment of the Court of Appeals was held in abeyance pending the decision in
  Braverman v Garden City Hospital (Docket Nos. 134445-6). On order of the Court, the
  case having been decided on April 9, 2008, 480 Mich 1159 (2008), the application is
  again considered, and in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for consideration of the other issues raised in the defendant's
  application to that court. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 27, 2008                        _________________________________________
          l0519                                                                 Clerk